Citation Nr: 0825753	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-21 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the termination of the veteran's benefits from 
December 27, 2001, to August 22, 2002, as a result of the 
veteran's status as a fugitive felon was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to 
August 1968.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that terminated 
the veteran's disability compensation benefits from 
December 27, 2001, to August 22, 2002, as a result of the 
veteran's status as a fugitive felon.    

Also in March 2004, the Debt Management Center sent the 
veteran notice that an overpayment had been created when the 
veteran's disability compensation benefits were terminated 
from December 27, 2001, to August 22, 2002.  In response, the 
veteran filed a claim challenging the debt and seeking a 
waiver of recovery of the overpayment.  The claims folder 
does not show that that claim has been adjudicated, so the 
Board has no jurisdiction to address those issues.  That 
matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's appeal so that he is afforded every possible 
consideration.

In May 1971, the veteran was granted service connection for 
schizophrenia, paranoid type (previously diagnosed as organic 
brain syndrome), and a 100 percent disability rating was 
assigned, effective from August 31, 1970.  A veteran 
otherwise eligible for compensation benefits may not be paid 
that benefit for any period during which he is a fugitive 
felon.  38 U.S.C.A. § 5313B (West 2002).  As relevant here, a 
fugitive felon is a fugitive by reason of violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 C.F.R. § 3.665(n) 
(2007).  

In August 2003, the veteran was notified that the RO had 
received information identifying him as a fugitive felon 
because he was the subject of an outstanding arrest warrant.  
The notice advised the veteran that no action to terminate 
his benefits would be taken for 60 days so that he could be 
heard on the matter.  The veteran did not respond. 

In March 2004, the veteran was notified that his disability 
compensation benefits had been terminated for the period from 
December 27, 2001, to August 22, 2002.  In April 2004, the 
veteran filed a notice of disagreement, challenging the 
administrative determination terminating his benefits for a 
period from December 2001 to August 2002 because of his 
status as a fugitive felon.  A statement of the case was 
issued and the veteran perfected his appeal.  After a 
supplemental statement of the case was issued, the appeal was 
transferred to the Board.  

One of the veteran's arguments is that the original arrest 
warrant was issued in error.   The arrest warrant issued in 
March 2001 by the United States District Court for the 
Southern District of New York contained an explanation that 
the veteran had violated the conditions of his supervision.  
The record contains a copy of a criminal docket sheet from 
the United States District Court for the District of Puerto 
Rico showing that the veteran was arrested in August 2002 and 
that his criminal case was dismissed in February 2004.  
Neither the motion to dismiss the criminal case nor the order 
granting dismissal of the criminal case is in the record.  

To explain why the criminal case had been dismissed, the 
veteran faxed to the RO a copy of an October 2004 letter, 
purportedly from his Federal public defender, that does not 
clearly communicate the reason why the case was dismissed.  
Based on the submissions by the veteran's representative, the 
veteran apparently believes it explains that at the time the 
veteran had allegedly violated the conditions of supervision 
in New York, his term of supervision had already expired.  
The implication is that the arrest warrant was found to be 
invalid.  

The original October 2004 letter is not in the claims folder.  
The faxed copy of the letter did not come from the office of 
the Federal public defender, but from the veteran's fax 
machine.  The letterhead lists names and telephone numbers, 
but contains no logo or seal of the office of the Federal 
public defender.  In addition, the letter provided no copies 
of the documents that would have been used to establish in 
the criminal case that the March 2001 arrest warrant was 
invalid.  That evidence is not sufficient to establish that 
the veteran was not a fugitive felon between the time the 
arrest warrant was issued and his arrest.  

As a result, the RO/AMC should make arrangements to verify-
through pleadings filed with the district court in New York 
or in the district court in Puerto Rico, or through 
correspondence directly with the Federal public defender's 
office-whether a court has determined that the arrest 
warrant was invalid.    

The veteran's representative also argues that after the 
arrest warrant was issued and before he was arrested, the 
veteran was not a fugitive.  While the term "fugitive" is 
not defined by the governing statute and regulation, Black's 
Law Dictionary (8th ed. 2004) defines "fugitive" as a person 
who flees or escapes; a refugee; or as a criminal suspect or 
a witness in a criminal case who flees, evades, or escapes 
arrest, prosecution, imprisonment, service of process, or the 
giving of testimony, especially by fleeing the jurisdiction 
or hiding.  Cf., Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 
(2nd. Cir. 2005) (in Social Security statute upon which the 
VA statute is modeled, the dictionary definition of 
"fugitive" is appropriate tool for interpreting that term).  

The veteran's representative asserts that because the veteran 
lived at the address on his New York driver's license, he did 
not flee, evade, or escape arrest.  On the other hand, the 
record shows that after the arrest warrant had been issued, 
the veteran left the jurisdiction of the district court in 
New York and moved to Puerto Rico, where he was subsequently 
arrested.  The veteran himself has made no statement on this 
issue.  
Thus, it is not clear if the veteran engaged in any actions 
that might be construed as fleeing, evading, or escaping 
arrest.  The RO/AMC should obtain a copy of the executed 
arrest warrant and any evidence (such as investigative 
reports) from the relevant law enforcement authorities in New 
York and in Puerto Rico that might shed light on the 
veteran's knowledge that an arrest warrant had been issued 
and what actions he may have taken upon becoming aware of the 
arrest warrant.  The veteran should also be informed that he 
may submit evidence, including a sworn statement, on those 
issues as well.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes an invitation to provide VA with 
evidence, including his sworn statement, 
that might shed light on his knowledge 
that an arrest warrant was issued and what 
actions he may have taken upon becoming 
aware of the arrest warrant.  

2.  Make arrangements  to verify from 
official government documents (for 
example, through pleadings filed with the 
district court in Puerto Rico or in New 
York, and/or through correspondence 
directly with the Federal public 
defender's office) whether any court has 
determined that the arrest warrant was 
invalid.  

3.  Make arrangements to obtain any 
evidence (including investigative reports) 
from the relevant law enforcement 
authorities in New York and in Puerto Rico 
that may shed light on the veteran's 
knowledge that the arrest warrant had been 
issued and what actions he may have taken 
upon becoming aware of the arrest warrant.  
For example, during the time that the 
warrant was outstanding, did the veteran 
take any steps that would:  (a) reflect or 
suggest flight (or an attempt to make his 
whereabouts unknown) to avoid arrest (such 
as moving without a forwarding address, 
concealing his domicile, using an alias, 
etc.) or (b) indicate that he was not 
trying to evade arrest (such as 
maintaining his domicile during the period 
in question; filing a change of address 
form, etc.)?  

4.  After all additional evidence has been 
associated with the claims folder, 
readjudicate the issue whether the 
termination of the veteran's benefits from 
December 27, 2001, to August 22, 2002, as 
a result of the veteran's status as a 
fugitive felon, was proper.  If the 
determination remains adverse to the 
veteran, issue him and his representative 
a supplemental statement of the case.  
After they have been given an opportunity 
to respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

